Acknowledgements
This communication is in response to applicant’s response filed on 02/04/2022.
Claims 1, 12, and 26 have been amended. Claims 8, 14-15, 17-19, 23-25, and 27 have been cancelled. 
Claims 1-7, 9-13, 16, 20-22, 26, and 28-29 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the combination of Gadnis (US 20180285879) in view of Andrade (US 20170279801) in further view of Edelman (US 20180025140) does not teach “receive attestation of at least one of the individually encrypted components from a further party and record said attestation for the at least one individually encrypted component in the data repository, determine if attestation is recorded in the data repository for each individually encrypted component corresponding to the request for user data; and where no attestation is recorded, provide the merchant or service provider system with selective access to each individually encrypted component corresponding to the request for user data in unencrypted form for the 
	Applicant argues dependent claims 2-7, 9-11, 13, 16, 20-22, and 27-29 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1, 12 and 26.

Priority
Acknowledgment is made of applicant's claim for priority based on PCT Application No. PCT/GB2017/052237 filed on 08/01/2017. Acknowledgment is made of applicant's claim for foreign priority based on Great Britain Application No. GB1613233.4 filed on 08/01/2016.

Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the data access interface configured to receive a request for user data for the user from a merchant or service provider system for a transaction, map individually encrypted components of the user data that correspond to the request for user data, and provide remote access to the mapped individually encrypted components in encrypted form in claim 1; This element is interpreted under 112(f) as application programming interfaces, APIs (Page 12, lines 15-16).
an authentication system configured to receive an authentication message from the user device, and provide the merchant or service provider system with selective access to each individually encrypted component corresponding to the request for user data in unencrypted form for the transaction upon the authentication system authenticating the user for the respective component based on the authentication message in claim 1; This element is interpreted under 112(f) as part of a server (Page 14, lines 5-12; Page 11, lines 14-16).
the data protection system is arranged to record changes to the encrypted components in the ledger in claim 5; the data protection system is arranged to record in the ledger data on transactions in claim 6; This element is interpreted under 112(f) as a server (Page 14, lines 5-12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation
Examiner is interpreting the claim limitation “wherein each individually encrypted component includes associated metadata indicating an owner and a content type of the individually encrypted component” to mean each individually encrypted component has metadata associated with it, and the metadata is outside of the individually encrypted component itself. The metadata is associated to identify whose information is being requested. Applicant’s spec. Page 11, lines 32-34, teaches “optionally, each encrypted component may have 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-13, 16, 20-21, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gadnis (US 20180285879) in view of Andrade (US 20170279801) in further view of Castinado (US 20170243213) in further view of Edelman (US 20180025140).

Regarding Claims 1, 12, and 26, Gadnis teaches storing user data for a user in a data repository as a plurality of individually encrypted components (Paragraphs 0024, 0084-0085, and 0028 teach identity information,  that includes identity information, linked accounts, employment history, utility information, medical history, transaction history, etc.; a secured, blockchain-based economic identity (which can be similar to economic identity of FIG. 2, for example) is stored on one or more blocks in a blockchain; the one or more blocks store different personas (i.e., individually identity components) and include or access different aspects of economic identity; the identity information for a person comprised in the blocks is encrypted (i.e., individually encrypted components), and the encrypted identity information is stored in a blockchain as part of enrolling the user in the blockchain-based economic identity and transaction platform), wherein each individually encrypted component includes associated metadata indicating an owner and a content type of the individually encrypted component (Paragraphs 0035-0036, and 0081-0082 teach a unique identifier (i.e., metadata indicates the user or owner) associated with the person is established based on the encrypted identity information, wherein the encrypted identity information or the public key used to encrypt the identity information may be designated as the unique identifier; method 400 comprises associating, with the unique identifier, at least one of medical, employment, educational, property ownership, linked accounts, or transaction history, etc. (i.e., individually encrypted components equate to the different types of information) corresponding to the person and storing the medical, employment, educational, property ownership, or economic information in the blockchain; a “projection” can be created by searching the blockchain for information associated with the user and retrieving that via a data access interface, receiving a request for user data for the user, mapping individually encrypted components of the user data that correspond to the request for user data, and providing remote access to each of the mapped individually encrypted components in encrypted form (Paragraphs 0031-0032 and 0081 teach method 300 comprises providing the economic identity of the user to a requesting party, where the requesting party is a user in the blockchain-based economic identity and transaction platform; as an example, a user may wish to establish a line of credit, purchase equipment, or perform another transaction, and prior to initiating or authorizing the transaction, the requesting party can request the user's economic identity in order to evaluate the user as a potential debtor, purchaser, employee, etc.; businesses and institutions that establish accounts with the blockchain-based economic identity and transaction platform can access a user interface to allow the business or institution to view economic identities for other users who give permission; in some examples, users can control which categories and via an authentication system, Docket No.: WLPLPOO1USPage 4 of 11receiving an authentication message from the user device (Paragraphs 0083-0084 teach the user can also establish different logins/login approaches to access the different personas; logins can be used, for example, when a user wishes to share a particular persona with another user or entity; logins of varying levels of security are available, and more secure login approaches can be used for information the user considers to be more sensitive or confidential, and less secure login approaches can be used for information the user considers less sensitive or confidential), and where no attestation is recorded, providing selective access to the requested individual components each individually encrypted component corresponding to the request for user data in unencrypted form for the transaction upon authenticating the user for the respective component based on the authentication message (Paragraphs 0023, 0028, 0030, and 0085 teach a transaction engine is configured to authorize transactions between users who are in a trust relationship; as an example, a first user can initiate a funds transfer to a second user through a web application or through client-side software; the transaction engine can be configured to perform a verification of the funds transfer using, for example, a 
However, Gadnis does not explicitly teach via a data access interface, receiving a request for user data for the user from a merchant or service provider system for a transaction; and providing the merchant or service provider system with access to the user data in unencrypted form for the transaction.
Andrade from same or similar field of endeavor teaches via a data access interface, receiving a request for user data for the user from a merchant or service provider system for a transaction (Paragraphs 0027 and 0029 teach the first identifier may be received in connection with a request to verify an identity of the first individual; requests for identity verification may be provided in connection with and/or related to financial transactions, information exchanges, and/or other interactions and may be received from other individuals and/or other third parties (e.g., merchants); the information extraction component may be  and providing the merchant or service provider system with access to the user data in unencrypted form for the transaction (Paragraph 0050-0052 and 0055 teach at an operation 302, one or more identifiers may be received in connection with one or more requests to verify an identity of one or more individuals; a first identifier may be received in connection with a request to verify an identity of a first individual; at an operation 304, biometric data associated with the one or more individuals may be extracted from corresponding verification addresses on a block chain; the first verification address may include a first public key and a first private key; at an operation 306, the identity of the one or more individuals may be verified upon, or in response to, receiving matching biometric data and private keys; the personal identity of the first individual may be verified upon, or in response to, receipt of (1) biometric data matching the first biometric data and (2) a private key matching the first private key; some implementations may ensure a person has a record at Company and get very basic personal information such as Full Name, DOB, Gender, and/or other basic information; some implementations may ensure a person has a record at Company and get all personal data (i.e., recipient given access to individual components in unencrypted form)).

There is motivation to combine Andrade into Gadnis because allowing a merchant or service provider to access verified information and history of a user (e.g., transaction history, employment history, etc.) stored on a blockchain will provide the merchant or service provider a detailed history of the user who initiated a transaction with said merchant or service provider. Having this verified detailed history allows the merchant or service provider to make a more informed decision regarding whether to proceed with the transaction because the merchant or service provider will know the creditworthiness or trust level associated with said user.
However, the combination of Gadnis and Andrade does not explicitly teach receive attestation of at least one of the individually encrypted components from a further party and record said attestation for the at least one individually encrypted component in the data repository, determine if attestation is recorded in the data repository for each individually encrypted component corresponding to the request for user data, and where Docket No.: WLPLPOO1USPage 3 of 12attestation is recorded, provide the merchant or service provider system with the attestation instead of the user data in unencrypted form.
 receive attestation of at least one of the individually encrypted components from a further party and record said attestation for the at least one individually encrypted component in the data repository (Paragraphs 0066, 0068, and 0072 teach using a mobile device to execute a transaction may require one or more authentication credentials associated with the user to be verified for use in the execution of transactions; the block chain of authentication information may include one or more validated nodes, each node representing validated authentication credentials associated with the user; in this way, the authentication credentials associated with the user may be received from various sources to be added to the block chain and validated (i.e., attested) prior to being stored on the block chain; by maintaining the block chain of authentication information, the system may be configured to receive authentication credentials of the user over a period of time and enable the received authentication credentials to be validated by various sources (e.g. miners) prior to being placed on the block chain; records may be managed by a third party (i.e., further party) different from the financial institutions associated with the user; in this way, member institutions may be provided access to the block chain for verification and validation of authentication credentials associated with the user using the mobile device), determine if attestation is recorded in the data repository for each individually encrypted component corresponding to the request for user data (Paragraph 0067 teaches the process flow includes retrieving a unique identifier associated with the user device based on at least receiving the indication that the user is accessing the transaction terminal; the unique identifier reflects one or more authentication and where Docket No.: WLPLPOO1USPage 3 of 12attestation is recorded, provide the merchant or service provider system with the attestation instead of the user data in unencrypted form (Paragraphs 0068 and 0073 teach comparing the unique identifier with a block chain of authentication information associated with the user, wherein the unique identifiers typically a digital identity used by computer systems to represent the entity; by maintaining a block chain of authentication credentials (including a signature), the system may be configured to determine whether the unique identifier (in this case, a signature) meets the condition of the block chain; to validate a unique identifier, the financial institution accesses the distributed ledger and determines whether the unique identifier associated with the user meets one or more conditions; this may be considered to validate the unique identifier; the unique identifier may include an authentication key or signature that is recognized by member institutions as being part of the block chain. The authentication information on the distributed ledger may be accessed by each financial institution that is member of the block chain).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Gadnis and Andrade, which teaches allowing a merchant or service provider access to individually encrypted components of user 
There is motivation to combine Castinado into the combination of Gadnis and Andrade because verifying a user's identity may increase computation time, memory, bandwidth, and other resources required to cross validate the user. The present invention provides the functional benefit of using a block chain configuration to verify the identity of the user within and across multiple proprietary platforms and provide contactless access to the user (Castinado Paragraph 0064). By comparing the unique identifier with the block chain of authentication information comprising a pattern of validated past transactions executed by the user, the system may be able to increase the accuracy of user authentication and reduce processing speed (Castinado Paragraph 0068).
However, the combination of Gadnis, Andrade, and Castinado does not explicitly teach wherein the authentication message is received via an out-of-band communication with the user device that is separate from communication with the merchant or service provider system.
Edelman from same or similar field of endeavor teaches wherein the authentication message is received via an out-of-band communication with the user device that is separate from communication with the merchant or service provider system (Paragraph 0327 teaches a sharer (i.e., user) is allowed to approve each request to see their profile (i.e., sensitive/personal information) through a notification in an application, which might come in the form of a text message, email or application notification such as: “<accessor> has requested 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Gadnis, Andrade, and Castinado, which teaches allowing a merchant or service provider access to individually encrypted components of user data stored on a blockchain or providing attestation of user data to merchant or service provider, to incorporate the teachings of Edelman, which teaches the authentication message to be received via an out-of-band communication with the user device that is separate from communication with the merchant or service provider system.
There is motivation to combine Edelman into the combination of Gadnis, Andrade, and Castinado because this form might be used for reports that contain more complete or sensitive information (Edelman Paragraph 0327). The base invention is improved because a user can independently verify the request to access at least a subset of the user’s sensitive information on an independent user device, which gives the user more control regarding what businesses or institutions are allowed access to said information. For example, a bad actor could gain certain login/password information from a user to request access to additional sensitive user information. By requiring a user to access a separate device to grant requested access, the security is improved because a user would be alerted to the bad actor requesting access before said information is released.
Regarding Claims 1 and 26, Gadnis teaches a data protection system comprising: a data repository; a data access interface; and an authentication system (Paragraphs 0018 and 0087 teach a system comprising a blockchain-based identity and transaction platform; people can enroll as users in the platform using identity information; once a user profile has been established, the user can form trust relationships with other users of the platform and perform transactions; the identity information, trust relationships, transactions, and other information are stored in blocks in a blockchain; FIG. 24 depicts a generalized example of a suitable computing system in which the described innovations may be implemented).
Regarding Claim 12, Gadnis teaches a computer implemented method for controlling access to data (Paragraph 0018 teaches a method comprising a blockchain-based identity and transaction platform; people can enroll as users in the platform using identity information; once a user profile has been established, the user can form trust relationships with other users of the platform and perform transactions; the identity information, trust relationships, transactions, and other information are stored in blocks in a blockchain).
Regarding Claim 26, Gadnis teaches a data access interface configured to receive attestation of at least one of the individually encrypted components from a further party and record said attestation for the at least one individually encrypted component in the data repository (Paragraph 0035 teaches in some examples, various actions may be taken to validate or authenticate a user's identity prior to establishing the unique identifier; as an example, various third-party sources of information can be used to verify the user's identity).
Regarding Claim 26, Castinado teaches wherein the attestation comprises a cryptographic signature on the component by the further party attesting to the component, the cryptographic signature being verifiable by the merchant or service provider system (Paragraph 0073 teaches to validate a unique identifier, the financial institution accesses the distributed ledger and determines whether the unique identifier associated with the user meets one or more conditions; this may be considered to validate the unique identifier; the unique identifier may include an authentication key or signature that is recognized by member institutions as being part of the block chain), the cryptographic signature includes a value attestation up to which the component may be relied upon in a transaction (Paragraph 0070 teaches receiving an indication that the unique identifier meets the condition of the block chain thereby validating user identity; in response to receiving an indication that the unique identifier meets the condition of the block chain, and a percentage score associated with the comparison, the system may allow the user to access the transaction terminal).

Regarding Claim 9, the combination of Gadnis, Andrade, Castinado, and Edelman teaches all the limitations of claim 1 above; and Gadnis further teaches wherein the authentication message includes biometric Docket No.: WLPLPOO1USauthentication by the user, wherein the authentication system is further configured to authenticate the user in dependence on the biometric authentication (Paragraph 0083 teaches user can also establish different logins/login approaches to access the different personas; logins of varying levels of security are available, and more secure login approaches (e.g., thumb/fingerprints, etc.) can be used for 

Regarding Claim 10, the combination of Gadnis, Andrade, Castinado, and Edelman teaches all the limitations of claim 9 above; and Gadnis further teaches wherein the data protection system has a plurality of classes of component types and/or transaction types, at least one of said classes requiring a plurality of authentications to provide access to the components (Paragraph 0083 teaches logins of varying levels of security are available, and more secure login approaches (e.g., multi-factor authentication) can be used for information the user considers to be more sensitive or confidential).

Regarding Claim 11, the combination of Gadnis, Andrade, Castinado, and Edelman teaches all the limitations of claim 1 above; and Gadnis further teaches wherein increased authentication is required for individually encrypted components having a selected content type (Paragraphs 0083-0085 teach logins of varying levels of security are available; for example, a health persona may be accessible by a thumbprint login, and includes a user's medical records or vaccination history and allows a user to visit a medical clinic or medical aid station that has an account in the blockchain-based identity and transaction platform, enter contact information and/or a username, and provide a thumbprint to allow the medical clinic to have access to the user's health records and other information included in health persona; an education persona can include grade reports, 

Regarding Claim 13, the combination of Gadnis, Andrade, Castinado, and Edelman teaches all the limitations of claim 12 above; and Gadnis further teaches wherein storing user data for a user in the data repository includes storing each encrypted component as a block in a blockchain and dividing user data with predetermined content types into a plurality of individually encrypted components (Paragraphs 0021, 0024, 0033, 0081, and 0084 teach in a blockchain, the individual blocks can store a variety of data that may be related (e.g., may be associated with a same user); the economic identity includes identity information, linked accounts, medical history, transaction history, etc.; the identity information is encrypted and stored in a block of a blockchain; the information associated with a user can be stored in different blocks based on different personas; different personas include or access different aspects of economic identity).

Regarding Claim 16, the combination of Gadnis, Andrade, Castinado, and Edelman teaches all the limitations of claim 13 above; however, the combination does not explicitly teach wherein the data protection system is arranged to record changes to the encrypted components in the ledger. 
wherein the data protection system is arranged to record changes to the encrypted components in the ledger (Paragraphs 0053 and 0024 teach if some of the data is changed, a new record may be created for that person in the block chain; that is, all changes are added as new records as the old record will always be stored on the block chain; the user interface component may be configured to allow a given individual to add or delete verification addresses assigned to the given individual so long as at least one verification address is assigned to the given individual).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the combination of Gadnis, Andrade, Castinado, and Edelman to incorporate the further teachings of Andrade for the data protection system to be arranged to record changes to the encrypted components in the ledger.
There is motivation to further combine Andrade into the combination of the combination of Gadnis, Andrade, Castinado, and Edelman for the same reasons listed above for claim 12.

Regarding Claim 20, the combination of Gadnis, Andrade, Castinado, and Edelman teaches all the limitations of claim 12 above; and Gadnis further teaches wherein increased authentication is required for individually encrypted components having a selected content type (Paragraphs 0083-0085 teach logins of varying levels of security are available, and more secure login approaches (e.g., multi-factor authentication, thumb/fingerprints, etc.) can be used for information the user considers to be more sensitive or confidential, and less secure 

Regarding Claim 21, the combination of Gadnis, Andrade, Castinado, and Edelman teaches all the limitations of claim 20 above; and Gadnis further teaches wherein the increased authentication comprises requiring multiple different authentications by the user (Paragraph 0083 teaches logins of varying levels of security are available, and more secure login approaches (e.g., multi-factor authentication, such as thumb/fingerprints, pin, password, passphrase, etc.)).

Regarding Claim 28, the combination of Gadnis, Andrade, Castinado, and Edelman teaches all the limitations of claim 26 above; however, the combination does not explicitly teach wherein the data protection system is configured to provide shared access to the user and the further party whereby both the user and the further party manage access to, and content of, one of the components in the data repository. 
Andrade further teaches wherein the data protection system is configured to provide shared access to the user and the further party whereby both the user and the further party manage access to, and content of, one of the components in the data repository (Paragraphs 0024 and 0054 teach the user interface component 114 may be configured to provide an interface for presentation to individuals via associated computing platforms; the interface may be configured to allow a given individual to add or delete verification addresses assigned to the given individual so long as at least one verification address is assigned to the given individual; access controls may be grated on public/private key pairs levels; an examples of access levels may include one or more of Super Admin (full access to block chain), Authorities-country level (full read-only access), Authorities-state/local level (limited read-only access), Police and other services including Emergency (access to certain personal data by Finger Print/Eye retina of that person only), Participating Merchants (limited access), and/or other access levels).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the combination of Gadnis, Andrade, Castinado, and Edelman to incorporate the further teachings of Andrade for the data protection system to be configured to provide shared access to the user and the further party whereby both the user and the further party manage access to, and content of, one of the components in the data repository.
There is motivation to further combine Andrade into the combination of the combination of Gadnis, Andrade, Castinado, and Edelman for the same reasons listed above for claim 26.

Claims 2-7 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gadnis (US 20180285879) in view of Andrade (US 20170279801) in further view of Castinado (US 20170243213) in further view of Edelman (US 20180025140) in further view of Khi (US 20170286717).

Regarding Claims 2 and 29, the combination of Gadnis, Andrade, Castinado and Edelman teaches all the limitations of claims 1 and 26 above; however, Andrade does not explicitly teach wherein each of the individually encrypted components is encrypted by a zero knowledge protocol.
Khi from same or similar field of endeavor teaches wherein each of the individually encrypted components is encrypted by a zero knowledge protocol (Paragraphs 0073-0074 teach the authorization process is a zero-knowledge proof, based on strong elliptic curve cryptography, and a challenge-response protocol for verification of possession of this secret key; an example authorization process is shown in FIG. 7 as a sequence diagram of zero-knowledge authorization; a client sends a special identity request into an Authenticator; the authenticator responds to the client with a challenge of a random big number, as per RSA Factoring Challenge in encryption processes; the client then makes the necessary modifications of this big number using private/secret key to the client and sends the new, modified big number back to the authenticator; the authenticator checks the modified big number from the client and responds with the result as to whether the challenge-response was correct).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
There is motivation to combine Khi into the combination of Gadnis, Andrade, Castinado and Edelman because the base invention is improved in the difficulty of a) not storing any of the raw data b) not storing any cryptographic data in its raw, original form (which can also be decrypted or hacked and reconstructed for meaning and potential maluse c) system works with hashed and, in some embodiments split cryptographic data, which even in the case of being hacked, would be impossible to restore back to its initial form of raw data, or cryptographic data—which is data defense through mathematics. Therefore, when the cryptographic data is not stored in any original non-partitioned form in the preferred embodiment, the system is protected from well-known attacks on hashes, such as through brute-force, rainbow attacks, and so on (Khi Paragraph 0067).

Regarding Claim 3, the combination of the combination of Gadnis, Andrade, Castinado, Edelman, and Khi teaches all the limitations of claim 2 above; however, the combination does not explicitly teach wherein the zero knowledge protocol comprises a blockchain.
Khi further teaches wherein the zero knowledge protocol comprises a blockchain (Paragraphs 0021 and 0052 teach the personal identity management system is suitable for use with any type of storage, such as a distributed ledger (e.g., Blockchain); the system is suitable for use with a wide range of ledgers, such as any immutable distributed ledger, including, for example, a public Blockchain 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the combination of Gadnis, Andrade, Castinado, Edelman, and Khi to incorporate the further teachings of Khi for the zero knowledge protocol to comprise a blockchain.
There is motivation to further combine Khi into the combination of the combination of Gadnis, Andrade, Castinado, Edelman, and Khi for the same reasons listed above for claim 2.

Regarding Claim 4, the combination of Gadnis, Andrade, Castinado, Edelman, and Khi teaches all the limitations of claim 3 above; however, the combination does not explicitly teach wherein the blockchain includes a distributed ledger verifying the encrypted components.
Andrade further teaches wherein the blockchain includes a distributed ledger verifying the encrypted components (Paragraphs 0011, 0015, and 0019-0020 teach machine-readable instructions may be executable to establish verification addresses on a block chain; generally speaking, a block chain is a transaction database shared by some or all nodes participating in the system; an individual having a previously verified personal identity may have obtained the previously verified personal identity through a variety of approaches; the verification address assignment component 110 may be configured such that 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the combination of Gadnis, Andrade, Castinado, Edelman, and Khi to incorporate the further teachings of Andrade for the blockchain to include a distributed ledger verifying the encrypted components.
There is motivation to further combine Andrade into the combination of the combination of Gadnis, Andrade, Castinado, Edelman, and Khi for the same reasons listed above for claim 1.

Regarding Claim 5, the combination of Gadnis, Andrade, Castinado, Edelman, and Khi teaches all the limitations of claim 4 above; however, the combination does not explicitly teach wherein the data protection system is arranged to record changes to the encrypted components in the ledger. 
Andrade further teaches wherein the data protection system is arranged to record changes to the encrypted components in the ledger (Paragraphs 0053 and 0024 teach if some of the data is changed, a new record may be created for that person in the block chain; that is, all changes are added as new records as the old record will always be stored on the block chain; the user 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the combination of Gadnis, Andrade, Castinado, Edelman, and Khi to incorporate the further teachings of Andrade for the data protection system to be arranged to record changes to the encrypted components in the ledger.
There is motivation to further combine Andrade into the combination of the combination of Gadnis, Andrade, Edelman, and Khi for the same reasons listed above for claim 1.

Regarding Claim 6, the combination of Gadnis, Andrade, Castinado, Edelman, and Khi teaches all the limitations of claim 3 above; and Gadnis further teaches wherein the data protection system is arranged to record in the ledger data on transactions that use one or more of the encrypted components (Paragraphs 0030, 0036, and 0049 teach transactions between the user and one or more of the other users with whom the user has formed a trust relationship are authorized; records of the transactions are stored in the blockchain; transaction information representing one or more transactions between the person and one or more additional parties, as well as trust relationships between the person and additional parties, can be stored in the blockchain in association with the unique identifier or other information indicating the user; the information stored can include the recipient, the sender, and characteristics of the and wherein the authentication system is configured to verify the request received from the merchant or service provider system based on the ledger data prior to transmitting the authentication request to the user device (Paragraphs 0023 and 0036-0037 teach trust relationships can be established, for example, by request or invitation of a user and an acceptance by another user; as an example, a first user can initiate a funds transfer to a second user through a web application or through client-side software; the transaction engine can be configured to perform a verification of the funds transfer using, for example, a multi-stage verification approach that accesses information stored in blockchain; transaction information representing one or more transactions between the person and one or more additional parties, as well as trust relationships between the person and additional parties, can also be stored in the blockchain in association with the unique identifier or other information indicating the user (i.e., the merchant or service provider is verified based on the trust relationship information that is stored in the blockchain); in some examples in which the recipient is not a user of the platform, the person can be sent a link or instructions for enrolling as a user in the platform after the transaction is initiated, and the transaction does not proceed until the person enrolls and establishes a trust relationship with the sender).

Regarding Claim 7, the combination of Gadnis, Andrade, Castinado, Edelman, and Khi teaches all the limitations of claim 3 above; and Gadnis further teaches wherein each individually encrypted component comprises a block in the blockchain (Paragraphs 0021, 0024, 0033, 0081, and 0084 teach in a .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gadnis (US 20180285879) in view of Andrade (US 20170279801) in further view of Castinado (US 20170243213) in further view of Edelman (US 20180025140) in further view of Smith (US 20170316390).

Regarding Claim 22, the combination of Gadnis, Andrade, Castinado, and Edelman teaches all the limitations of claim 20 above; however, the combination does not explicitly teach wherein the increased authentication comprises requiring 20shared authentication by the user and another party.
Smith from same or similar field of endeavor teaches wherein the increased authentication comprises requiring 20shared authentication by the user and another party (Paragraphs 0138, 0143, and 0182 teach an attestation address is the address at which the transaction can be found on the distributed ledger; an attestation address may be a multisig attestation address, which in one implementation is a result of the public attest key being signed with the attestor's public key and the public keys of all cosigners according to an M of N multisig 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gadnis, Andrade, Castinado, and Edelman to incorporate the teachings of Smith for the increased authentication to comprise requiring 20shared authentication by the user and another party.
There is motivation to combine Smith into the combination of Gadnis, Andrade, Castinado, and Edelman because in this case, the attestation transaction may only be revoked (i.e. the funds at this attestation address may only be spent) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hanna et al. (US 20180374097) teaches a distributed user profile identity verification system comprising: has at least one authentication server; a distributed blockchain identity verification ledger comprising a plurality of synchronized distributed identity verification databases, each database comprising unique user profile identifier records and associated verification level records. The authentication server is configured for identity verification of an online user profile by creating a user profile record for the online user profile in the ledger which has a unique user profile identifier and an associated first verification level. Upon successful completion verification tasks, the authentication server pushes verification level blockchain update records to the ledger which are linked to the user profile record and cryptographically signed by the authentication server. Therefore, when subsequently verifying the online user profile, the distributed block chain identity verification ledger may be queried with the unique user profile identifier to retrieve the current verification level.
Kurani et al. (US 11,170,351 B1) teaches math-based currency (“MBC”) transactions are inherently quasi-anonymous. Systems and methods of registering customers with a financial institution for the purposes of opening an MBC account are described. During the registration process, the financial institution gathers and .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3619